DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9905564 in view of claim 15 of US Patent 10,978455 B2.
Regarding claim 40, each semiconductor memory cells comprises: a first transistor having a floating body; a buried layer below said floating body, wherein application of voltage on said buried layer maintains a state of said memory cell; and a second transistor; wherein said first transistor having a floating body comprises a back-bias region configured to generate impact ionization when said memory cell is in one of first and second states, and wherein said back-bias region is configured so as not to generate impact ionization when the memory cell is in the other of said first and second states; and wherein said first and second transistors are connected in series(claim 6 of US Patent no 9905564)  The patent claim is analogous to claim 6 of US Patent no 9905564, which has every element except semiconductor memory array comprising a plurality of semiconductor memory cells arranged in a matrix of rows and columns

It would have been obvious to one of ordinary skill in the art to modify claim 6 of US Patent 9905564 with the teachings of claim 15 of 10,978455 B2 to provide a memory array architecture for operation.
Allowable Subject Matter

Claims 9-12, 38-39 are allowed.
The closest prior art of record, Widjaja et al (2013/0015517 A1cited in IDS) fails to teach the limitations of claim 9 including: wherein each of said semiconductor memory cells comprises: a first transistor having a first body; a second transistor having a second body; a substrate underlying both of said first and second bodies; a buried layer interposed between said substrate and at least one of said first and second bodies; a first source region contacting said first body;
a first drain region separated from said first source region and contacting said first body; a first gate insulated from said first body; an insulating member insulating said first body from said second body; a second source region contacting said second body;
a second drain region separated from said second source region and contacting said second body; and a second gate insulated from said second body; wherein said first drain region is electrically connected to said second source region; and a control circuit configured to apply a bias to said buried layer.
Claims 46-51 are allowed.
Widjaja et al (2013/0015517 A1cited in IDS) fails to teach the limitations of claim 46including: wherein each of said semiconductor memory cells comprises: a first transistor having a floating body; a buried layer below said floating body, wherein application of voltage on said buried layer maintains a state of said memory cell; and
a second transistor; wherein said first transistor having a floating body comprises a back-bias region configured to generate impact ionization when said memory cell is in one of first and second states, and wherein said back-bias region is configured so as not to generate impact ionization when the memory cell is in the other of said first and second states; wherein said first and second transistors are connected in series; and
a control circuit configured to apply a bias to said buried layer.
Claims 41-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813